DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/02/2022. Claims 1, 6, 9, 11, 15, 18, 19 are amended. Claims 1-19 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claim 9.
Allowable Subject Matter
Claims 1-19 are allowed.
As of claim 1, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, an optical element having an area in which a transmittance changes in a first direction, the optical element comprising a substrate and a first layer arranged in a second direction orthogonal to the first direction, wherein a thickness of the first layer in the second direction changes in the first direction, and the extinction coefficient of the first layer changes in the first direction, and wherein the following conditional expression is satisfied: 0.005 ≤ kmax ≤ 2.0, where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm.
Claims 2-17 are allowed as being dependent on claim 1.
As of claim 18, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, an optical system comprising a plurality of optical elements that includes an optical element having an area in which a transmittance changes in a first direction, the optical element comprising a substrate and a first layer arranged in a second direction orthogonal to the first direction, wherein a thickness of the first layer in the second direction changes in the first direction, and the extinction coefficient of the first layer changes in the first direction, and wherein the following conditional expression is satisfied: 0.005 ≤ kmax ≤ 2.0 Page 6 of 13Application No. 16/778,335 Attorney Docket No. 10201437US (1880-1746)where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm.
As of claim 19, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, an imaging apparatus comprising: an optical system having a plurality of optical elements; and an image sensor configured to photoelectrically convert an optical image formed through the optical system and to output image data, wherein the plurality of optical elements includes an optical element having an area in which a transmittance changes in a first direction, the optical element comprising a substrate and a first layer arranged in a second direction orthogonal to the first direction, wherein a thickness of the first layer in the second direction changes in the first direction, and the extinction coefficient of the first layer changes in the first direction, and wherein the following conditional expression is satisfied: 0.005 ≤ kmax ≤ 2.0 where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Thomas et al. (US 20070178315 A1) teaches an optical article comprising a transparent substrate which is made from organic or mineral glass and which has front and rear main faces, at least one of said faces being equipped with a multi-layer anti-reflective coating. The invention is characterized in that the anti-reflective coating consists of at least two layers which absorb in the visible region and which comprise a sub-stoichiometric titanium oxide, said visible-absorbing layers being such that the visible light transmission factor Tv is reduced by more than 10% in relation to the same article without the visible-absorbing layers;
- Prior Art Okami et al. (US 20060110587 A1) teaches an absorption type multi-layer film ND filter having a thin substrate and provided thereon first and second absorption type multi-layer films which attenuate transmitted light, the first and second absorption type multi-layer films are constituted of multi-layer films each consisting essentially of dielectric layers formed of SiO.sub.2, Al.sub.2O.sub.3 or a mixture of these and metal film layers formed of Ni alone or an Ni alloy; the layers being alternately layered on the substrate; and the first and second absorption type multi-layer films are so formed on one side and the other side, respectively, of the substrate as to have a film structure in which they are symmetrical to each other interposing the substrate between them, and the warpage of the substrate has been controlled at a curvature of radius of 500 mm or more.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882